DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's arguments, with respect to 35 U.S.C. §103 rejection to Claims 2-13, more particular regarding the limitation of wherein execution circuitry of at least one of the graphics cores, tensor cores, and ray tracing cores is to execute a first instruction to select a minimum value from a plurality of threads including a first operand identifying values within the plurality of threads, the execution is to perform the operation of: returning a minimum value from values within a set of threads, the set of threads selected from the plurality of threads based on a mask see p.7-9, filed on 31 August 2022 have been fully considered and are persuasive.  The previous 35 U.S.C. §103 rejection to Claims 2-13 is withdrawn after Claim 2/8 being amended.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art, either individually or in combination, fails to disclose or render obviousness the limitation of wherein execution circuitry of at least one of the graphics cores, tensor cores, and ray tracing cores is to execute a first instruction to select a minimum/maximum value from a plurality of threads including a first operand identifying values within the plurality of threads, the execution is to perform the operation of: returning a minimum/maximum value from values within a set of threads, the set of threads selected from the plurality of threads based on a mask as claimed in independent claims 2/8.  The closest prior arts, Chacos (“Nvidia Turing GPU deep dive: What’s inside the radical GeForce RTX 2080 Ti”, downloaded @https://www.pcworld.com/article/402592/nvidia-turing-gpu-geforce-rtx-2080-ti.html) and Youtube "NVIDIA RTX" SIGGRAPH 2018 (@https://youtu.be/jY28N0kv7Pk), disclose dedicated ray tracing cores in addition to tensor and graphics cores.  However, prior arts fail to disclose above cited limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218. The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613